HARDY, Judge.
Plaintiff sued to recover the sum of $196.00 representing a cash loan made to defendant, which sum was alleged to be past due and unpaid. A default judgment was rendered in due course by the Judge of the City Court of Minden, Webster Parish, Louisiana, from which judgment defendant has appealed.
In view of the fact that counsel for defendant has not favored this court, either by oral argument or the filing of a brief, we are in doubt as to the grounds upon which the appeal is predicated. The only clue as to any particular specification of error which we have been able to discover appears in defendant’s petition for orders of appeal in which it is set forth that defendant was not properly cited. Examination of the record fails to disclose any substantiation of this objection.
On the basis of our examination of the record before us, we find no error in the judgment, and, accordingly, the same should be affirmed.
Counsel for plaintiff has filed in this court motions to dismiss the appeal, based on the insufficiency of the bond and failure to timely file same. However, inasmuch as we have reached the conclusion that the judgment should be affirmed, we perceive no need for a consideration of these exceptions.
The judgment appealed from is affirmed at appellant’s cost.